Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 03/17/2022.  The applicant(s) amended claims 1, 10, and 16.

Response to Arguments
Applicant’s arguments, see Remarks pg. 8, filed 03/17/2022, with respect to independent claims 1, 10, and 16 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1 and 3-23 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “wherein the controller of the computer device activates and de-activates the dialogue circuitry at least partially based on the extracted non-dialogue audio features” in combination with the other claimed features. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658